DETAILED ACTION
This Office action is regarding Applicant's claims filed 15 June 2022 to a prior Office action.  Claims 1, 4-15, 21, 24-26 and 29-33 are pending.  
This Office Action is an Allowance after a Non-Final Rejection. 
Allowable Subject Matter
Claims 1, 4-15, 21, 24-26 and 29-33 are allowed, as presented on 15 June 2022.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 10, 21, 26 and 31, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches receiving a version of the shared file and comparing versions of the file after determining file handle as taught by Srinivasan et al. (US 8,856,256 B1) but does not teach once receiving a request and notification from second computing device, determining second version of the shared file, comparing both versions and editing a new shared file] does not disclose, in combination, the steps in independent claims 1, 10, 21, 26 and 31 of:
“receiving, from a second computing device, a request to edit the shared file;
 preventing, by the first computing device and based on the operating system file handle, the edit to the shared file; 
sending, to the second computing device and based on the request, a notification corresponding to the operating system file handle,
receiving a response to the notification:
determining. based on the request, a second version of the shared file:
comparing the shared file and the second version of the shared file: and
generating based on the comparing, the response, and the edit. a new shared file”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

6/16/2022